Citation Nr: 1743886	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-35 055	)	DATE

		

THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral arm disability.

3.  Entitlement to service connection for a disfiguring scar of the forehead, claimed as residuals of an injury to the forehead.

4.  Entitlement to service connection for burn scars of the right arm, to include as secondary to a bilateral arm disability.  


INTRODUCTION

The Veteran had active duty service from May 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues for further development in March 2014 and September 2016.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issues for further development in September 2016.  Although the development was completed, the claims file was returned to the Board without readjudication by the AOJ.  

The Veteran's representative has specifically stated that the AOJ has not granted service connection for the above issues and has not issued a supplemental statement of the case.  He requested that the Board remand the issues with orders for the AOJ to comply with the previous remand order.  

Without any readjudication by the AOJ, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that a remand is in order to ensure compliance with the previous remand instructions.  

Accordingly, the case is REMANDED for the following action:

The AOJ should ensure compliance with the September 2016 remand orders.  The AOJ should review the expanded record and readjudicate the Veteran's claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




